Citation Nr: 1547008	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  07-11 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for fibromyalgia/rheumatoid arthritis.

2.  Entitlement to service connection for bilateral hip pain, to include as secondary to service-connected degenerative disc and joint disease of the lumbar spine.  

3.  Entitlement to service connection for a kidney disability.  

4.  Entitlement to service connection for a liver disability, to include as secondary to medications required for service-connected disabilities.  

5.  Entitlement to service connection for radiculopathy of the left lower extremity associated with service-connected degenerative disc and joint disease of the lumbar spine.  

6.  Entitlement to an initial rating in excess of 10 percent for degenerative disc and joint disease of the lumbar spine, prior to March 13, 2015, and in excess of 20 percent thereafter.  

7.  Entitlement to separate compensable evaluations for service-connected gastroesophageal reflux disease (GERD) and recurrent pancreatitis.  

8.  Entitlement to an increased rating for GERD and recurrent pancreatitis, evaluated 60 percent disabling.  

9.  Entitlement to an increased rating for status post left ulnar nerve laceration with repair and subsequent neurolysis and epicondylectomy with mild limitation of motion of the left wrist and elbow, evaluated as 10 percent disabling, prior to July 5, 2011, and as 30 percent disabling thereafter.  

10.  Entitlement to an increased rating for residuals of a right shoulder injury with limitation of motion at the shoulder level, currently evaluated as 20 percent disabling.  

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active duty from February 1987 to March 1989 and from June 1994 to April 1999.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO) rating decisions in June 2005 and March 2006, and from April 2011 and February 2013 rating decisions from the RO in Phoenix, Arizona.  

For clarification, the Veteran's July 2005 correspondence is reasonably construed as a notice of disagreement (NOD) with the June 2005 rating decision that denied service connection for fibromyalgia, hip pain, kidney stones, and a liver disorder.  After the RO issued a statement of the case (SOC) in February 2007, the Veteran perfected the appeal in April 2007.  The issues have been recharacterized to comport with the evidence and the Veteran's assertions.  

In a March 2006 rating decision, service-connected pancreatitis and GERD were combined and assigned a single 30 percent rating, effective June 1, 2006.  That same month, the Veteran filed a NOD with the decision to combine the ratings, and it is also reasonably construed as a NOD with the 30 percent rating assigned for pancreatitis and GERD in the March 2006 rating decision.  After a SOC was issued in February 2007, he perfected the appeal in April 2007.  The Board notes that although the rating was increased to 60 percent in a June 2008 rating decision, the increase did not satisfy the appeal in full and thus, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the issues are reflected on the title page.  

In October 2007, the Veteran was afforded a Decision Review Officer (DRO) hearing.  

In a May 2010 rating decision, service connection was granted for a scar of the left arm, a scar of the right shoulder, and a scar of the left ankle.  This represents a full grant of the benefits sought with respect to those issues.  

In an April 2011 rating decision, service connection was granted for degenerative disc and joint disease of the lumbar spine and an initial 10 percent rating was assigned.  The Veteran's July 2011 correspondence is reasonably construed as a NOD with the initial 10 percent rating assigned in the April 2011 rating decision.  After a SOC was issued, he perfected an appeal in May 2015.  The issue has been recharacterized as reflected on the title page to comport with the procedural posture of the issue.  

The April 2011 rating decision further reflects that service connection was denied for radiculopathy of the left lower extremity.  The Veteran's July 2011 correspondence is reasonably construed as a NOD with the denial of service connection for left lower extremity radiculopathy in the April 2011 rating decision.  The filing of a NOD confers jurisdiction on the Board, and the next step is for the agency of original jurisdiction (AOJ) to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Thus, the issue is reflected on the title page.

In the February 2013 rating decision, a rating in excess of 20 percent was denied for a right shoulder disability, and the rating for status post left ulnar nerve laceration with repair and subsequent neurolysis and epicondylectomy with mild limitation of motion of the left wrist and elbow was increased to 20 percent disabling, effective July 5, 2011.  The Veteran filed a NOD in March 2013 with the February 2013 rating decision and after a SOC was issued, he perfected an appeal in May 2015.  The Board notes that in a May 2015 rating decision, the evaluation of status post left ulnar nerve laceration with repair and subsequent neurolysis and epicondylectomy with mild limitation of motion of the left wrist and elbow was increased to 30 percent, effective July 5, 2011, and the rating for degenerative disc and joint disease of the lumbar spine was increased to 20 percent, effective March 13, 2015.  Because the increases did not satisfy the appeal in full, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the issues have been recharacterized as reflected on the title page to comport with the procedural posture of the issues.  

The May 2015 rating decision further reflects that Special Monthly Compensation (SMC) was granted.  

The record, to include the Veteran's September 2015 correspondence, reflects that the Veteran seeks service connection for a bilateral hip disability and for a liver disability.  As such, the issues have been recharacterized as reflected on the title page.  

The Board finds that the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue is reflected on the title page.

The kidney disability claim is addressed in the decision below.  The 


FINDING OF FACT

On the record at the October 2007 DRO hearing, the Veteran withdrew the appeal with respect to entitlement to service connection for a kidney disability.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a kidney disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

The October 2007 DRO hearing transcript shows that the Veteran withdrew the issue of entitlement to service connection for a kidney disability.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to the issue of entitlement to service connection for a kidney disability.  The Board does not have jurisdiction to review that issue, and the appeal with respect to that issue is dismissed. 


ORDER

The appeal of the issue of entitlement to service connection for a kidney disability is dismissed.


REMAND

Initially, the Board notes that VA's duty to assist requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  

With respect to the rating claims, to include a TDIU, the March 2015 VA back examination report notes that the Veteran had been fired from "Kid Counseling Clinic" for medical reasons and that he was appealing the decision.  As such, the records may be relevant to the rating claims on appeal, and an attempt to obtain the records is to be made on remand.  Id.  

Further, a November 1990 education award reflects that the Veteran was a participant in a VA Vocational Rehabilitation program, and his March 1992 application for Vocational Rehabilitation is stamped "Counseling File Made."  In addition, his May 2000 application for VA Vocational Rehabilitation was noted to be based on service-connected disability, and in a September 2001 TDIU claim, the Veteran noted that he was still attending VA Vocational Rehabilitation.  It does not appear that the Veteran's vocational rehabilitation folder has been obtained and associated with the file.  A copy of the Veteran's vocational rehabilitation folder, if available, is to be obtained for consideration on appeal.  

In addition, the Veteran seeks service connection for fibromyalgia, a bilateral hip disability, and a liver disability, to include as secondary to service-connected disability and/or required medications for service-connected disabilities.  

The Board notes that the Veteran had two periods of active service.  His DD Form 214 for the second period of service reflects 1 year of overseas service, and an August 1997 service treatment records notes APO AP 96205-0017 indicative of service in Korea.  Further, a January 2004 private record notes the Veteran's deployment history included Kuwait and Iraq.  The Veteran's service personnel records are not associated with the file, and in view of the nature of the service connection issues on appeal, the service personnel records should be obtained and associated with the record for review.  If service in the Southwest Asia Theater of Operations is shown, the Veteran is to be notified of the presumptive provisions of 38 C.F.R. § 3.317, and all necessary development in that respect should be accomplished.  

In addition, at the DRO hearing in October 2007, the Veteran stated that he had chronic joint pain, to include in the bilateral hips, during service and that he has had the same symptoms ever since.  He stated that his doctor told him he had a liver condition secondary to medications he was taking for service-connected disabilities.  

A September 2004 private record notes an abnormal laboratory test result of a strong positive "RF" suggesting that he had rheumatoid arthritis.  A March 2006 private record reflects a history of fibromyalgia, and fatigue was noted.  In April 2006 records reflects an opinion that the Veteran's fatigue is probably likely due to connective tissue disease.  Records in May 2006 note that the cause of the Veteran's fatigue was probably multifactorial, to include fibromyalgia, and that elevated liver functions tests may be related to hydrocodone taken for his service-connected back disability.  As such, VA examination is warranted with respect to the nature and etiology of fibromyalgia/rheumatoid arthritis and a bilateral hip disability, as well as a liver disability.  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

As noted in the introduction, the record reflects that the Veteran filed a NOD in July 2011 with the denial of service connection for radiculopathy of the left lower extremity in the April 2011 rating decision.  A SOC pertaining to service connection for radiculopathy of the left lower extremity is not associated with the record.  See Manlincon, 12 Vet. App. at 238; Holland, 10 Vet. App. at 436. 

Accordingly, these issues are REMANDED for the following actions:

1.  Issue a SOC regarding entitlement to service connection for radiculopathy of the left lower extremity.  The issue is to be certified to the Board only if a timely substantive appeal is received.  

2.  Obtain the Veteran's service personnel records and associate them with the file.  If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  If service in the Southwest Asia Theater of Operations is shown, the Veteran is to be notified of the presumptive provisions of 38 C.F.R. § 3.317, and all necessary development in that respect should be accomplished.  Also, send notice of how to substantiate a TDIU claim.

4.  Contact the appropriate repository and attempt to obtain VA Vocational Rehabilitation records for the Veteran, and associate them with the file. 

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

5.  Obtain complete VA treatment records since March 2015.  

6.  Contact the Veteran and request authorization and consent to release information to VA, for "Kid Counseling Clinic," referenced in the March 2015 VA back examination report, as well as any other relevant private records of treatment identified by the Veteran that are not associated with the record.  

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the relevant disabilities.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

7.  After completion of the above, schedule the Veteran for a VA fibromyalgia and hip examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a disability manifested by joint pain, to include fibromyalgia and/or rheumatoid arthritis and a bilateral hip disability, is related to his active service, or is caused by or aggravated by any service-connected disability which are: recurrent pancreatitis with GERD; status post left ulnar nerve laceration with repair and subsequent neurolysis and epicondylectomy with mild limitation of motion of the left wrist and elbow; residuals of left ankle arthroscopy with limitation of motion; residuals of a right shoulder injury with limitation of motion at the right shoulder level; scars; degenerative disc and joint disease of the lumbar spine; and/or required medications for the service-connected disabilities.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

8.  After completion of the above, schedule the Veteran for a liver examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a liver disability is related to his active service, or is caused by or aggravated by any service-connected disability which are: recurrent pancreatitis with GERD; status post left ulnar nerve laceration with repair and subsequent neurolysis and epicondylectomy with mild limitation of motion of the left wrist and elbow; residuals of left ankle arthroscopy with limitation of motion; residuals of a right shoulder injury with limitation of motion at the right shoulder level; scars; degenerative disc and joint disease of the lumbar spine; and/or required medications for the service-connected disabilities.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

9.  Finally, readjudicate the issues remaining on appeal, including the TDIU issue.  If any of the benefits sought remain denied issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


